Citation Nr: 1622964	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-22 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability, diagnosed as degenerative joint disease (DJD), claimed as secondary to the degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service in the Army, to include with the Special Forces, from April 1982 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction over the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned during an April 2016 videoconference hearing.  A transcript of the record is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These electronic systems were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

The issue of entitlement to an increased rating for DDD of the lumbosacral spine has been raised by the record during the April 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board also finds that the issue of entitlement to individual unemployability due to a service-connected disability (TDIU) has been raised by the record, as an April 2015 Vocational Assessment was submitted to VA, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hip DJD had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip DJD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran submitted his claim for service connection for a bilateral hip condition in May 2011 as he asserted it was related to his duties in service; or alternatively, was related to his service-connected DDD of the lumbosacral spine.  The Veteran specifically testified before the undersigned that he recalled two incidents in service in 1994 and 1999 in which he landed from a parachute fall as if he were standing, causing pain.  He stated that he stopped jumping after approximately 100 to 110 jumps.

The Veteran's service treatment records are silent to any hip complaints or symptomatology.  However, the Board notes that the Veteran's DD Form 214 shows that he received the Bronze Star Medal and Parachutist Badge.

The Veteran was afforded a VA examination in September 2011 in which the examiner noted a diagnosis of DJD of the hips in October 2010.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that 26 percent of males over the age of 45 had X-ray evidence of hip arthritis; the DDD of the lumbar spine was mild per MRI; and the Veteran reported that he was a baseball catcher as a young man, and this predisposed him to hip arthritis in later years.

Dr. H.B.C. submitted a statement in June 2013 that he served with the Veteran and treated him numerous times for hip problems.  Dr. H.B.C. stated that this treatment took place before the advent of electronic medical records; consequently, much of the medical documentation during military operations overseas may not have been incorporated into the Veteran's permanent, official military records.  He stated that he provided the Veteran treatment for repeated hip injuries incurred in the line of duty, directly related to specific military occupational requirements.  

Private treatment records in June 2013 show that Dr. P.J.W.T. stated that he could not say that the Veteran's military activities caused the arthritis but may have accelerated the progression of his tendency toward its development.

Private treatment records in November 2014 show that Dr. E.C.N. stated that the Veteran was very young and active with much more severe bilateral hip arthritis than would be expected from someone in his physical condition; he had a history of very intense physical exercise and parachute jumping as a member of an elite combat until in the U.S. Army; it was clear that this activity was directly related to his severe bilateral hip osteoarthritis. 

The Board recognizes that there are no medical records identifying a bilateral hip disability during service or for a number of years after discharge from service.  However, Dr. H.B.C. attested to treating the Veteran's hip problems in service, and there are private medical opinions in favor of the Veteran's claim; specifically, the Board notes that Dr. E.C.N. based his positive etiological opinion on an examination of the Veteran and on a sound rationale.  Lastly, there are no medical opinions to the contrary as the September 2011 VA examiner did not opine as to direct service connection.  Consequently, the Board finds that the evidence of record is at least in equipoise and that service connection for bilateral hip DJD is warranted.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hip DJD is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


